March 14, 2012 VIA EDGAR Securities and Exchange Commission treet, NE Washington, D.C. 20549 Re: Marten Transport, Ltd. File No. 0-15010 Ladies and Gentlemen: On behalf of Marten Transport, Ltd. (the “Company”), we are hereby furnishing for filing via EDGAR the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. Pursuant to General Instruction D.3. of Form 10-K, the Company represents that the financial statements included in the Form 10-K do not reflect a change from the preceding fiscal year in any accounting principles or practices, or in the method of applying any such principles or practices. Any questions or comments regarding this filing may be directed to the undersigned at (612) 607-7557 or my associate Kirstin L. Hibbard at (612) 607-7395. Yours very truly, /s/ Patrick J. Pazderka Patrick J. Pazderka Oppenheimer Wolff & Donnelly LLP Plaza VII, Suite 3300 45 South Seventh Street Minneapolis, MN 55402-1609 cc: Mr. James J. Hinnendael Thomas A. Letscher, Esq.
